FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                      UNITED STATES COURT OF APPEALS May 31, 2016
                                                              Elisabeth A. Shumaker
                                    TENTH CIRCUIT                 Clerk of Court



 ADRIAN M. REQUENA,

          Petitioner - Appellant,
 v.
                                                       No. 16-3047
 RAY ROBERTS; SAM CLINE;                      (D.C. No. 5:14-CV-03039-SAC)
 DEREK SCHMIDT, Attorney General                         (D. Kan.)
 of the State of Kansas,

          Respondents - Appellees.


            ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before BRISCOE, GORSUCH, and McHUGH, Circuit Judges.


      Adrian Requena, a Kansas state prisoner, says prison officials violated his

right to due process when they found he committed battery and attempted assault

on a prison guard and imposed a number of sanctions, including the loss of six

months of “good conduct” credits. He challenged the ruling in a habeas petition

under 28 U.S.C. § 2241, but the district court found relief unwarranted and denied

him a certificate of appealability (COA). Mr. Requena now renews his request

for a COA before this court.



      *
        This order is not binding precedent except under the doctrines of law of
the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      To win a COA, Mr. Requena must make “a substantial showing of the

denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), which requires him to

establish “that reasonable jurists could debate whether . . . the petition should

have been resolved in a different manner or that the issues presented were

adequate to deserve encouragement to proceed further,” Slack v. McDaniel, 529

U.S. 473, 484 (2000) (internal quotation marks omitted). Based on our

independent review of the record in this case, we agree with the district court that

Mr. Requena has not met this threshold.

      Mr. Requena insists that if we weigh all the evidence in the record it would

show he did not commit the alleged battery and attempted assault. But the

evidentiary standard a prison must satisfy in a disciplinary proceeding is minimal

— a prison comports with due process so long as there is “some evidence”

supporting its decision. See Plunk v. Givens, 234 F.3d 1128, 1129-30 (10th Cir.

2000). When we review a habeas petition challenging a disciplinary proceeding,

“the relevant question is whether there is any evidence in the record that could

support the conclusion reached by the disciplinary board.” Superintendent, Mass.

Corr. Inst. v. Hill, 472 U.S. 445, 455-56 (1985) (emphasis added). This inquiry

requires neither an examination of the entire record nor an independent weighing

of the evidence. Id. at 455.

      As the district court thoroughly explained in its well-reasoned order, there

is more than enough evidence to sustain the disciplinary decision in this case. A

                                        -2-
prison guard testified that Mr. Requena touched her inappropriately. And the

prison hearing officer credited the guard’s testimony. True, a nearby video

camera did not confirm the guard’s account, but the camera did not have a full

view of the area where the incident occurred and so proved inconclusive. The

guard’s testimony alone meets the “some evidence” standard, see Davis v. Cline,

525 F. App’x 658, 660 (10th Cir. 2013), and so we cannot say that Mr. Requena

has made a substantial showing that his due process rights were violated.

      The request for a COA is denied and this appeal is dismissed.


                                             ENTERED FOR THE COURT



                                             Neil M. Gorsuch
                                             Circuit Judge




                                       -3-